Decree of the Surrogates’ Court affirmed upon the grounds therein stated to the effect that the will does not create a trust, and that Trustees of Masonic Hall and Asylum Fund take the residuary estate absolutely for the purposes in said will directed. All concur, except Hill, J., who votes for a modification of the decree to provide that there is a valid charitable trust created by the will under which the Trustees of Masonic Hall and Asylum Fund take the residuary estate in trust for the charitable uses provided in the will. McNamee, J., not voting.